                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                    Case No. 20-CR-89-2-JPS
 v.

 EMMANUEL JAMES,
                                                                     ORDER
                      Defendant.


       On June 16, 2020, the Government filed a five-count indictment

charging Antonio Holt (“Holt”) and Emmanuel James (“James”) with drug

trafficking. (Docket #15). Specifically, James was charged with possessing

with intent to distribute controlled substances in violation of 21 U.S.C. §

841(a)(1), (b)(1)(B), (C) and possessing a gun in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). On November

24, 2020, James filed a motion to suppress the physical evidence in this case.

(Docket #52). On January 11, 2021, Magistrate Judge Stephen C. Dries issued

a Report and Recommendation (the “R&R”) that denied the motion to

suppress. (Docket #68). James filed objections to the R&R, which are now

fully briefed. For the reasons explained below, the R&R is adopted in part

and overruled in part, and the motion to suppress shall be denied.

1.     LEGAL STANDARD

       When reviewing a magistrate judge’s recommendation, the Court is

obliged to analyze de novo “those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1)(C). The Court can “accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate.” Id. The



Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 1 of 14 Document 94
Court’s review encompasses both the magistrate judge’s legal analysis and

factual findings. Id.; see also Fed. R. Crim. P. 59(b).

2.     FACTUAL BACKGROUND

       James objects to Magistrate Judge Dries’s characterization of the

facts, so the Court will review those facts de novo. The Court derives the

following facts from the affidavit of Agent Nathan Peskie (“Peskie”) which

he wrote in support of the search warrant for James’s home. Judge James G.

Pouros of the Washington County Circuit Court issued the warrant on May

11, 2020 at 9:12 p.m. It permitted a search of XXXX N. 36th Street (“the 36th

Street residence”) as well as any vehicle parked on the premises or behind

the residence, for cocaine, U.S. currency, and any other piece of evidence

related to the distribution of controlled substances. (Docket #57-2 at 1).

       As Magistrate Judge Dries observed, “the affidavit concentrates on

Holt, rather than James, and . . . James’ [sic] name does not appear until

paragraph 44 of the 53-paragraph affidavit.” (Docket #68 at 10). Indeed,

“James’[s] involvement in drug-trafficking activity is not readily apparent

from a cursory review of the affidavit.” (Id.) The affidavit begins with a

careful probe of Holt’s crack-cocaine dealing enterprise in Slinger,

Wisconsin, which was surveilled over a two-year period. The affidavit

catalogues a cast of characters, including an initial informant, three separate

confidential informants, various anonymous tipsters, and an undercover

officer who conducted or oversaw several controlled buys from Holt’s

ostensible partner, Alexander Nuoffer (“Nuoffer”). The affidavit describes

the GPS-monitored activities of Holt and Nuoffer, which revealed that Holt

made several trips down to Milwaukee. (Id. ¶ 13). The affidavit also




                           Page 2 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 2 of 14 Document 94
discusses the pen registry information1 on Holt and Nuoffer’s phones,

which showed extensive communication between the two men.

       Starting in November 2019, the officers began to focus on Holt’s

activities in Milwaukee, hoping to identify Holt’s cocaine supplier. Police

“noted that Holt frequented two areas on the north side of Milwaukee when

he made trips to Milwaukee.” (Docket #57-1 ¶ 26). The areas are not

defined. There were “two (2) numbers of interest that were consistently

contacted on dates when Holt traveled to Milwaukee.” (Id.) The officers

obtained administrative subpoenas for these numbers, including one that

ended in 8687 (“the 8687-number”). The affidavit does not discuss the

results of the subpoenas.

       On November 25, 2019, “Holt traveled to the area of N[.] 36th Street

and W[.] Toronto Street consistent with previous trips.” (Id. ¶ 29). The

affidavit does not state when these previous trips occurred, but the Court

infers that this intersection is one of the “frequented two areas on the north

side of Milwaukee.” (Id. ¶ 26). On December 11, 2019, “Peskie conducted

physical surveillance of the area of N. 36th Street and W. Toronto Street in

the City of Milwaukee” upon noticing, via GPS, that Holt was traveling

towards Milwaukee. (Id. ¶ 30). At around 2:05 on December 11, Peskie saw

Holt turn onto West Toronto Street and park his car. At 2:06 p.m.,

       a black Chevrolet Suburban pulled up and parked directly
       behind Holt’s vehicle. The SUV was driven by a black male,
       your affiant was able to reposition and observed both the
       driver and a Wisconsin registration of AEB8926.




       1A “pen register” records a phone number’s incoming and outgoing
contacts.


                           Page 3 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 3 of 14 Document 94
(Id. ¶ 30(B)). There is no other description of the driver. Holt got out of his

car and into the front passenger’s seat of the Chevrolet Suburban. He stayed

there until 2:13 p.m., at which point both cars left the scene, and Holt drove

back to Slinger. Based on his experience as a police officer, Peskie

determined that this meeting was a “drug transaction.” (Id. ¶ 30(D)). “A

query of the registration on the black SUV returned on a 2005 Chevrolet

K1500 Suburban to Ej’s [sic] Services of 5019 N[.] Hopkins Street in

Milwaukee.” (Id. ¶ 30(C)). The affidavit contains no information about EJ’s

Services.

       After observing this “short meeting,” Peskie obtained “a

chronological report of Holt’s cell phone activity from 1:30PM-2:15PM

[sic].” (Id. ¶ 30(D)). This report demonstrated that “Holt only made one

(1) outgoing text message and one (1) outgoing voice call in the specified

time period . . .to [the 8687-number], and there was one (1) incoming text

also from that number.” (Id.) The affidavit does not contain precise time

stamps, the Court infers that the 8687-number may have been associated

with the man in the Chevrolet Suburban.

       The next day, on December 12, 2019, Peskie “located the black

Suburban . . .bearing Wisconsin registration AEB8926 parked in the street

in front of [the 36th Street Residence], an address which Holt's vehicle had

stopped at during previous trips to the area.” (Id. ¶ 31). There is some

confusion as to whether this address is the second “frequented area on the

north side of Milwaukee,” (id. ¶ 26) or whether this is an extension of the

area encompassing the intersection of 36th Street and West Toronto Street,

which is .3 miles away. There was another car in the driveway, which was

also registered to EJ’s Services in Milwaukee. Again, the affidavit does not

provide any information about EJ’s Services.


                           Page 4 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 4 of 14 Document 94
       In Slinger, the investigation of Holt and Nuoffer continued apace.

Investigators conducted three more controlled buys. For the first four

months of 2020, it appears that Holt did not travel to Milwaukee. Curiously,

the affidavit states “for approximately four weeks, the GPS installed on

Holt’s [car] did not go to the area of Emmanuel James’ [sic] residence.” (Id.

¶ 44). This is the first time James’s name is mentioned in the affidavit. On

first reading, it is unclear who James is, how Peskie knows where he lives,

or what relation James’s residence has to the locations previously

mentioned in the affidavit. The affidavit continues, “as of May 5, 2020,

Holt’s vehicle traveled to the area of James’ [sic] residence on both the 5th,

6th, and 10th of May.” (Id.)

       On May 11, 2020, Holt left Slinger and drove down “to the area of

Emmanuel James [sic] residence at XXXX N[.] 36th Street in the City of

Milwaukee, Milwaukee County Wisconsin and was only at the address for

approximately thirteen (13) minutes.” (Id. ¶ 45). After this brief stop, Holt’s

car travelled to the City of Rockford, Illinois, where it parked in an alley for

about one hour and thirty-eight minutes. Next, the car stopped briefly at

Burger King and Subway, and then again at a gas station, before leaving

Rockford and going back to Wisconsin. (Id. ¶ 45).

       Peskie coordinated a stop of Holt’s car on I-43 in Milwaukee County.

A drug detection dog alerted on the vehicle, but the officers only found two

handguns and “a large sum of U.S. Currency banded in rubber bands in a

plastic shopping bag” in the car. (Id. ¶ 46). Holt was the driver; James was

his passenger. After the stop, Peskie stated that he “believe[d] that

Emmanuel James utilizes XXXX N 36th Street, in the City of Milwaukee,

Milwaukee County, to store, repackage, and distribute cocaine.” (Id. ¶ 49).

Peskie also stated that “there are multiple vehicles parked at the residence


                           Page 5 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 5 of 14 Document 94
at XXXX N 36th Street in the City of Milwaukee, Milwaukee County,

Wisconsin, which include a black Chevrolet Suburban parked in the

driveway that is typically operated by Emmanuel James[.]” (Id. ¶ 51). The

affidavit contains no information regarding any surveillance of James, his

putative car, or the residence on 36th Street.

         Officers executed the search warrant and seized a veritable trove of

handguns, drugs, and other paraphernalia, as well as several documents

showing that James did live at the residence on 36th Street. No cocaine was

found.

3.       ANALYSIS

         James’s primary objection to the R&R is that it “accepts as

established facts allegations and officer beliefs for which the Government

has presented no evidence.” (Docket #72) (edited for clarity). James argues

that there are no facts in the affidavits to establish probable cause to search

James’s home for drugs and guns. The Government, on the other hand, asks

the Court to adopt Magistrate Judge Dries’s framing of the issue, which

found probable cause based on a totality of inferences: “(1) James’[s]

connection with Holt, a known drug dealer; (2) frequent trips made by Holt

to James’[s] residence and the area close by; (3) James’[s] likely involvement

in the December 11, 2019 meeting with Holt, which had the markings of a

drug transaction; and (4) James’[s] presence in Holt’s vehicle during the

May 11, 2020 traffic stop in which the police found guns and likely drug

money.” (Docket #68 at 15). As the Court will explain below, there was not

probable cause to search the 36th Street Residence. However, the defense




                           Page 6 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 6 of 14 Document 94
has not rebutted the presumption that the warrant was applied for in good

faith; therefore, the motion to suppress must be denied.2

       3.1    Probable Cause

       The Fourth Amendment protects “[t]he right of the people to be

secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” U.S. Const. amend. IV. It requires searches to be

conducted pursuant to a warrant, issued upon probable cause that a crime

occurred. Id. The “central teaching” of the Supreme Court’s “decisions

bearing on the probable cause standard is that it is a ‘practical, nontechnical

conception.’” Illinois v. Gates, 462 U.S. 213, 231 (1983) (quoting Brinegar v.

United States, 338 U.S. 170, 176 (1949)). These “probabilities” are non-

technical; “they are the factual and practical considerations of everyday life

on which reasonable and prudent men, not legal technicians, act.” Id.

(quoting Brinegar, 338 U.S. at 175).

       Nevertheless, an affidavit used to support probable cause must

contain “[s]ufficient information . . .to determine probable cause.” Id. While

“issuing judges may draw reasonable inferences about where evidence is

likely to be found based on the nature of the evidence and the offense,”

there must be facts that allow these inferences. United States v. Zamudio, 909

F.3d 172, 175–76 (7th Cir. 2018). Similarly, while issuing judicial officers are

entitled to “great deference” in their probable-cause determinations, their

“action cannot be a mere ratification of the bare conclusions of others.”


       2The parties also contested whether this warrant was an “illegal general
warrant” and whether James had standing to contest the search. James has not
objected to the magistrate’s conclusion that the warrant was sufficiently
particularized, and the Government does not object to the magistrate’s conclusion
that James had standing to challenge the search. Accordingly, the Court leaves
these conclusions undisturbed.


                           Page 7 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 7 of 14 Document 94
Gates, 462 U.S. at 239. Thus, while probable cause “does not require direct

evidence linking a crime to a particular place,” there must be enough facts

in the affidavit to suggest a “‘fair probability’ that evidence of a crime

would be found at [the] home.” Zamudio, 909 F.3d at 175–76 (citations and

quotations omitted). As one court put it, a reviewing judge must have

“some basis of evaluating the reliability of the information in the affidavit,”

otherwise, that reviewing judge is “acting on faith alone, and not facts.”

United States v. McNeal, 82 F. Supp. 2d 945, 953–54, 960 (S.D. Ind. 2000)

(concluding that a detective’s “conclusory opinion” was insufficient to

provide probable cause to search a residence, and explaining that there

needed to be some factual bases for the judge’s inferences).

       The parties may have noted that, in Section 2, above, the Court drew

several reasonable inferences based on the facts. Zamudio, 909 F.3d at 175.

First, that the owner of the 8687-number was involved in the drug trade;

second, that the man Holt met with in the black Chevrolet Suburban was

the owner of the 8687-number;3 third, that the meeting on December 11 had

something to do with the drug trade, be it a drug transaction, a payment,

or a logistical meeting.4 In the R&R, Magistrate Judge Dries went a step

further, and concluded that “[s]ince Emmanuel James’ [sic] initials are ‘E.J.,’



       3Precise time stamps might strengthen or weaken this inference—for
example, if the contacts with the 8687-number occurred during the meeting, it
would be less likely that the number belonged to the man in the black Chevrolet
Suburban. On the other hand, if the contacts occurred in the minutes leading up
to the meeting or in the minutes after it ended, this would strengthen the inference.
The affidavit does not include this information.
       4Peskie did not witness any other indicia of a drug trade such as, for
example, the swapping of cash for a package, the counting of money, or Holt
entering or exiting the vehicle carrying a package.



                           Page 8 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 8 of 14 Document 94
the judicial officer would have reasonably concluded that Emmanuel James

was the ‘E.J.’ in question and that he was driving the Suburban.” (Docket #68

at 11) (emphasis added). But a judge is “not permitted to presume missing

facts or links which would enable him to draw necessary inferences,”

McNeal, 82 F. Supp. 2d at 955, and here, there are no facts suggesting that

James was the driver of the Suburban during that critical day in

December—or, really, at any other time. And although Magistrate Judge

Dries buttresses his conclusion by explaining, “in case there was any

doubt . . . the affidavit later indicates that the Suburban was ‘typically

operated by Emmanuel James,’” (Docket # 68 at 11), this, too, is an inference

without a factual basis. When did the officers—or anyone, for that matter—

see James operate the car?

       Although Peskie witnessed the December meeting and was at close

enough range to obtain the license plate number of the black Chevrolet

Suburban, he did not provide any description of the man in the Chevrolet

Suburban, aside from the fact that the man was Black. There is no build, no

age, no identifying article of clothing—nothing. Thus, the magistrate

judge’s conclusion that “[g]iven that James was the other party to the

December 11 drug transaction, it is equally reasonable to believe that he

was using the 8687 phone number to coordinate the meeting with Holt” is

completely spurious. (Id. at 12). There are no facts in the affidavit to indicate

that James was the other party to the December 11 transaction. In other

words, there is no “given.” The premise is flawed. The inference drawn

from this flawed premise (i.e., that James was using the 8687-number) is

unchecked speculation.

        Moreover, aside from the fact that the Chevrolet Suburban was

registered to a company bearing James’s initials and was, on two occasions,


                           Page 9 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 9 of 14 Document 94
 seen parked outside of the 36th Street Residence, where James might have

 been picked up from on May 11 (recall, Holt made five stops before he was

 seized with James in his car), there are no other details connecting James to

 the Chevrolet Suburban (or any of the other cars parked at the residence),

 and no facts suggesting that he lived at the residence. Was James affiliated

 with EJ’s Services? Did anyone ever see James visit the 36th Street

 Residence? Again, the affidavit invites unchecked speculation.

        The Government argues that Holt had previously visited “the area”

 of the 36th Street Residence on his trips to Milwaukee earlier in May, which

 suggest ongoing drug activities. The Court notes that “the area” is

 undefined, and it is not clear whether Holt simply drove through “the area”

 or made a series of brief stops which, depending on the circumstances,

 might be construed as drug transactions. In any case, there were no drug

 transactions observed; no phone numbers associated with these visits

 (much less linked to James); no other sightings of the black Chevrolet

 Suburban during Holt’s trips to “the area” until the day of the arrest; no

 sign of James.

        The Seventh Circuit has found it “doubtful” that officers had

 probable cause to search a defendant’s home for evidence of a robbery

 when “a witness saw the robber run from the bank to a car . . . and the

 license plate number of the car was registered to [the residence]” but the

 affidavit “did not even state that the car was at the house” to be searched.

 United States v. Dickerson, 975 F.2d 1245, 1249–50 (7th Cir. 1992) (“[T]he

 affidavit provided the issuing magistrate no facts to establish that evidence

 of a crime could be found inside the residence[.]”). Similarly, the Seventh

 Circuit has affirmed a district court’s conclusion that “the totality of

 circumstances . . . did not establish a substantial basis for concluding that


                           Page 10 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 10 of 14 Document 94
 probable cause existed” to search a home when the search warrant affidavit

 failed to show “how the police knew that the [residence] was truly one of

 [Defendant’s] addresses.” United States v. Brown, 832 F.2d 991, 994 (7th Cir.

 1987).

          Here, the insufficiency is much greater: the affidavit does not contain

 a single fact to explain why the officers thought the 36th Street Residence

 was James’s home. Moreover, aside from James’s presence in Holt’s car,

 there is not a single fact to connect him to any drug transaction. The officers

 did not find James in the presence of drugs; the 8687-number, which was

 presumed to be the contact number of the drug dealer, was not associated

 with James; James was not identified as the man driving the Chevrolet

 Suburban on December 11; and James was never seen visiting the 36th

 Street Residence or driving the Chevrolet Suburban at any other time. It

 would be easy to give credence to the Government’s unsupported

 conclusions in service of a particular outcome, but this is not what the

 Fourth Amendment demands. Probable cause is fluid, not vaporous—it

 requires articulable facts, not baseless inferences. On the face of the

 affidavit, there is not a fair probability that the 36th Street Residence would

 contain evidence of a drug dealing enterprise.

          3.2    Good Faith Exception

          “[S]uppression of evidence seized pursuant to a search warrant that

 is later declared invalid is inappropriate if the officers who executed the

 warrant relied in good faith on the issuing judge’s finding of probable

 cause.” United States v. Adams, 934 F.3d 720, 726 (7th Cir. 2019) (quoting

 United States v. Watts, 535 F.3d 650, 656–57 (7th Cir. 2008)). Often, “[a]n

 officer’s decision to obtain a warrant is prima facie evidence that the officer

 was acting in good faith.” Id. This presumption may be rebutted in four


                           Page 11 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 11 of 14 Document 94
 ways. United States v. Leon, 468 U.S. 897, 923 (1984). First, if the magistrate

 judge was “misled by information in an affidavit that the affiant knew was

 false or would have known was false except for his reckless disregard of the

 truth.” Id. (citing Franks v. Delaware, 438 U.S. 154 (1978)). Second, if the

 magistrate judge abdicates the role of a neutral and detached judicial officer

 and becomes “an adjunct law enforcement officer.” Lo-Ji Sales, Inc. v. New

 York, 442 U.S. 319, 327 (1979) (reversing a denial of a motion to suppress

 where the magistrate actively participated in searching and seizing

 evidence from a premise). Third, if the affidavit was “so lacking in indicia

 of probable cause as to render official belief in its existence entirely

 unreasonable.” Leon, 468 U.S. at 923 (quoting Brown v. Illinois, 422 U.S. 590,

 610–11 (1975)). Finally, if the warrant was “so facially deficient—i.e., in

 failing to particularize the place to be searched or the things to be seized—

 that the executing officers cannot reasonably presume it to be valid.” Id.

 Given these limited exceptions, “[o]vercoming the presumption of good

 faith is no small feat, as an officer cannot ordinarily be expected to question

 a judge’s probable cause determination.” Adams, 934 F.3d at 726 (quoting

 United States v. Lickers, 928 F.3d 609, 619 (7th Cir. 2019)).

        Here, James asks the Court to find that Peskie acted with reckless

 disregard for the truth. The Court cannot do so. The affidavit does not

 contain “false information” that the affiant “would have known was false

 except for his reckless disregard of the truth.” Leon, 468 U.S. at 923. Indeed,

 it appears the affidavit contained true information; the mystery lies in how

 the affiant knew the information to be true. Similarly, there is no evidence

 that the reviewing judge abdicated the role of a neutral and detached

 officer—only that he was, perhaps, swayed by a lengthy and conclusory

 affidavit. Third, although the affidavit is not well-reasoned, it is not “so


                           Page 12 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 12 of 14 Document 94
 lacking in indicia of probable case as to render official belief in its existence

 entirely unreasonable.” Id. There are pages upon pages suggesting that Holt

 was involved in drug dealing, and there are inferences upon inferences that,

 when read quickly, seem to tie James to Holt’s nefarious activity. As

 discussed above, these inferences are totally unsupported—but this does

 not render the officer’s belief in the existence of the warrant unreasonable.

 Finally, the warrant was not “so facially deficient” as to be presumptively

 invalid—indeed, the warrant identifies the place to be searched and the

 items to be seized, and the affidavit in support of it spans 53 paragraphs

 and 14 pages. In this particular case, the fact that the affidavit’s conclusory

 statements amount to a rhetorical house of mirrors does not necessarily rob

 an officer of good faith in relying on the warrant.

        It is clear from the length and detail of this particular affidavit that

 Peskie endeavored to provide details sufficient to support his search

 warrant. His conclusions were entirely unsubstantiated—he failed to

 connect the dots between James, the drug transaction, and the 36th Street

 Residence. But this failure does not compel a finding that law enforcement

 obtained or executed the warrant in bad faith. See United States v. Matthews,

 2021 WL 3821849, at *5–6 (7th Cir. Aug. 27, 2021). Given Peske’s detailed

 affidavit, together with the facts that he promptly gave it to a reviewing

 judge for consideration, and that two different judicial officers apparently

 did not see the factual deficiencies in the affidavit, the Court finds that the

 good faith exception applies. The motion to suppress must be denied.

 4.     CONCLUSION

        Peskie’s hunch about James was correct. But it seems that the hunch

 was not based on much more than a feeling and a few jumped-to

 conclusions communicated in a sprawling affidavit. This Court has said it


                           Page 13 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 13 of 14 Document 94
 before and will say it again: searches must be constitutional. If the

 Constitution does not apply to everybody in equal measure, it then

 becomes meaningless.

       Accordingly,

       IT IS ORDERED that Defendant Emmanuel James’s objections to

 Magistrate Judge Stephen C. Dries’s Report and Recommendation (Docket

 #72) be and the same are hereby OVERRULED in part;

       IT IS FURTHER ORDERED that Magistrate Judge Stephen C.

 Dries’s Report and Recommendation (Docket #68) be and the same is

 hereby ADOPTED in part and OVERRULED in part as stated in the terms

 of this Order; and

       IT IS FURTHER ORDERED that Defendant Emmanuel James’s

 motion to suppress (Docket #52) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 31st day of August, 2021.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                           Page 14 of 14
Case 2:20-cr-00089-JPS-SCD Filed 08/31/21 Page 14 of 14 Document 94
